DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “An image display device of a field sequential type, comprising: an image data conversion unit that obtains driving image data corresponding to a plurality of subframes including a common color subframe based on input image data corresponding to a plurality of color components; and a display unit that displays the plurality of subframes based on the driving image data, in one frame period, wherein the image data conversion unit performs conversion processing of converting first image data corresponding to the plurality of color components into second image data corresponding to the plurality of subframes, for each pixel, in the conversion processing, for each pixel, a hue and a saturation of the first image data and a hue and a saturation of the second image data in a hue-saturation-value (HSV) color space are held to be respectively equal to each other, the image data conversion unit computes a coefficient used in the conversion processing and performs the conversion processing using the coefficient, the coefficient varies depending on a brightness of the input image data and has a value causing the brightness after the conversion processing to increase as the brightness becomes greater if saturations are equal to each other, and a difference between a minimum value and a maximum value of the coefficient becomes smaller as the brightness decreases.” (As claimed, emphasis added)
Claims 2-20 depend upon claim 1 and are thus allowed.
Claim 21 is similar in scope to claim 1 and thus is allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida		USPGPUB 2019/0052853
Harada et al.		U.S. Patent 9,460,675








Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762.  The examiner can normally be reached on Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.